Citation Nr: 1545673	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disorder, claimed as traumatic cataract and traumatic glaucoma.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In March 2012, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's March 2012 decision and remanded the appeal.  


REMAND

The Veteran contends that his current right eye disorder is related to active duty service.  In various lay statements, the Veteran reported that he has had a right eye disorder since active duty service, and that during service, he spilled some gasoline in his eye and later went to the doctor who told him that he had eye problems.  He also argued that he had 20/20 corrected vision, bilaterally, and no evidence of cataract or glaucoma prior to military service; that he had no eye problems at service entrance; that he was first found to have glaucoma in his right eye after two years of military service; and that the diagnosis of a right eye disorder was made after he spilled gasoline in his eyes.  The Veteran also noted that during boot camp, his glasses broke while he was standing out in the sun, and he could not keep his eye open and had eye pain.  He has raised the possibility that the exposure to the hot sun without eyeglasses and getting dirt in his eyes could have caused or aggravated his glaucoma and cataracts.  

The Veteran's March 1964 Naval Reserve enlistment examination noted defective vision in both eyes, which was corrected to 20/20, and his July 1964 enlistment examination for active duty reflected a pterygium of the right eye.  While on active duty, the Veteran received treatment for vision difficulties, at which time he reported to the treating provider that he "received a blow to the [right eye] with a brick at age 12," and was hospitalized for a week.  The treating provider diagnosed right eye glaucoma, a right eye cataract, and a right eye corneal scar, all secondary to trauma, and referred him to a Medical Board to determine his fitness for service.  The Medical Board concurred with the glaucoma, cataract, and corneal scar diagnoses, and determined that the Veteran was "unfit for further military service by reason of physical disability and the physical disability was neither incurred in, nor aggravated by, a period of active military service."  

As a result of the Board's June 2014 remand, a VA medical opinion dated November 2014 was obtained.  The medical opinion indicated that the Veteran's right eye traumatic cataract and traumatic glaucoma were the result of trauma to the right eye experienced by the Veteran as a child prior to entering service.  The physician further indicated that these two disorders pre-existed entry to service and that they were not aggravated during service; rather, that any worsening of condition was the result of the natural progression of the diseases.  Supporting rationale was provided.  

In July 2015 the Veteran's attorney submitted additional argument, with a medical opinion from a private ophthalmologist.  The attorney made an initial argument that the claimed disorders were not shown by clear and unmistakable evidence to have pre-existed service.  However, the private medical opinion submitted continually refers to these disorders as having pre-existed service.  The medical opinion also asserts that the Veteran's glaucoma was not properly treated during service and that this "added to the natural progression of the disease."  

There is evidence in the Veteran's service Medical Board report showing treatment for the Veteran's glaucoma during service.  The assertion of alleged improper treatment of the Veteran's glaucoma was not addressed by the VA medical opinion and requires the Board seek an additional opinion.   

Accordingly, the case is remanded for the following action:

1.  The RO must obtain an additional medical opinion from the VA examiner who rendered the November 2014 medical opinion, or from another examiner if the 2014 VA examiner is unavailable, to determine whether the Veteran's currently diagnosed traumatic glaucoma was aggravated by improper treatment during to service.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  If another examination is deemed necessary by the providing examiner, one must be conducted.  

Based upon review of the evidence of record, the examiner must state whether the currently diagnosed traumatic glaucoma increased in disability during service beyond that expected due to the natural progression disease during service due to a lack of medical treatment or improper medical treatment.  The examiner is specifically requested to review the Medical Board report which indicates treatment with "pilocarpine, 2% ophthalmitic solution four times a day to the right eye.  With that medication, the intraocular tension of the right eye has come down to within normal limits."  The examiner must also comment on whether any treatment for glaucoma during service was appropriate and within the medically accepted standards for the time in 1965.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

2.  If another examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection for a right eye disorder, to include traumatic cataract and traumatic glaucoma, must be readjudicated.  If any benefit on appeal remains denied, the Veteran and attorney must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

